Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Amendment Entry

1.	Applicants amendment filed 5/11/21 is acknowledged. In the amendment filed therein claims 1, 12, 13, 24, and 32 were modified. Claims 2, 4, 14-21, 25-27, and 30 have been canceled without prejudice or disclaimer. Currently, claims 1, 3, 5-13, 22-24, 28-29, and 31-42 are pending.
Election/Restrictions
2.	Applicant’s election of Group I (claims 1, 6-13, and 29) and the species election of (i) the biomarker combination of alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, and aspartate aminotransferase & (ii) removal of the IgG and the IgM by incubating the biological fluid with polyethylene glycol in the reply filed on 5/11/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	The requirement is till deemed proper and is therefore made FINAL.

4.	Claims 3, 5, 10, 11, 12, 22-24, 28, and 31-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/21.
.
Information Disclosure Statement
6.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.
7.	The Information disclosure Statements (IDS) filed on 11/14/19, 3/31/20, and 12/30/20 have been considered as to the merits before the First Action. 
Abstract
8.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Specification
9.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
10.	The use of the term TWEEN, which is a trade name or a mark used in commerce, has been noted in this application. For example, see section 0084. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 6-9, 13, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	The term "optimized" in claims 1 and 6 is a relative term which renders the claim indefinite.  The term "optimized output and/or optimized weighting" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what Applicant will consider and optimal limitation. It is suggested that the actual intended parameter or unit of measurement is recited in the claims in order to obviate the rejection.  


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 does not further limit claim 1 because it recited biomarkers that are not included in claim 1. Accordingly, claim 7 is drawn to the measurement of one or more biomarkers that are not included in claim 1 (i.e. fucosylated hemopexin). This broadens the scope of the method in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 6-7, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (BMC medical Genomics 2013, 6 (Suppl):S9, pages 1-14) in view of Comunale et al. (Journal of Proteome Research, Vol.5, No.2, 2006, pages 308-315).
Wang et al. disclose a method for detecting hepatocellular carcinoma (HCC) in a subject (methods for the detection of hepatocellular carcinoma in subjects; Abstract; page 2, 1st column, 3rd paragraph ) comprising: measuring the amount of one or more biomarkers in the biological fluid (analysis of serum levels of biomarkers such as alpha-fetoprotein, fucosylated kininogen, fucosylated alpha-1-antitrypsin, aspartate aminotransferase (AST), alanine aminotransferase (ALT), and alkaline phosphatase (ALK); Abstract; page 2, 1st column, 2nd paragraph); determining the age and gender of the subject (determining demographic factors such as age and gender of subjects to improve diagnosis; Abstract; page 2, 1st column, 2nd paragraph); and, determining the absence or presence of hepatocellular carcinoma in the subject using an optimized output of a function of the determined age and gender, and the measured biomarkers in the biological fluid (the detection of hepatocellular carcinoma HCC using statistical models (function) that include measured biomarkers, age and gender into consideration, significantly improved their predictive performance (optimized output of a function); Abstract). 
Wang does not disclose removing IgG and IgM proteins from a biological fluid from the subject before measuring a fucose-containing glycoform. 
However, Comunale et al. disclose assays that remove or extract IgG and IgM then measure fucosylated glycoproteins (biomarkers) in HCC subjects. 

It would have been obvious to one of ordinary skill at the effective filing date of the instant invention to remove immunoglobulins (IgG and IgM) as taught by Comunale et al. in the fucosylated glycoproteins detection procedure exemplified by Wang et al. because Comunale et al. reveal that IgG and IgM had altered fucoylation patterns in HCC sera. Page 313, 2nd column, 2nd and 3rd paragraphs. The removal of IgG increased FcA2G2 expression in patients with HCC. See page 311,2nd column, 1st paragraph. Additionally immunoglobulins (IgG and IgM) are fucosyated in HCC and they should be removed in assay procedures for further analysis and/or to eliminate interference in the measurement of other fucosylated compounds.
One skilled in the art would have been motivated to remove IgG and IgM in order to eliminate interferences and generate accurate measurements for the fucosyated biomarker(s) in HCC.
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (BMC medical Genomics 2013, 6 (Suppl):S9, pages 1-14) in view of Comunale et al. (Journal of Proteome Research, Vol.5, No.2, 2006, pages 308-315) and further in view of Kricka (Clinical Chemistry, Vol.45, No.7, pages 942-956, 1999).
Please see Wang et al. in view of Comunale et al. as set forth above. Wang et al. in view of Comunale et al. disclose the removal of immunoglobulins such as IgG and IgM from the samples using a Protein A/G column, but the references do not specifically teach the utility of polyethylene glycol.
However, Kricka discloses wherein the IgG and the IgM are removed by incubating the biological fluid with polyethylene glycol (Immunoglobulins IgG and IgM can be removed by precipitation with PEG 6000 (polyethylene glycol); page 950, 1st column, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method for detecting hepatocellular carcinoma as disclosed by Wang et al. in view of Comunale et al. to incorporate removal of IgG and IgM by PEG precipitation as disclosed by Kricka, because as Kricka discloses both immunoglobulins that might interfere in the biological assays can be removed in a single step using the polyethylene glycol PEG precipitation. Absent evidence to the contrary the use of PEG is deemed and obvious design choice recognized by the prior art. 
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
Allowable Subject Matter
16.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.	For reasons aforementioned, no claims are allowed.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
6/19/21

/LISA V COOK/Primary Examiner, Art Unit 1642